J-A03017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 NACHMAN NACHMENSON                        :
                                           :
                     Appellant             :   No. 540 MDA 2020

      Appeal from the Judgment of Sentence Entered January 29, 2020
                in the Court of Common Pleas of York County,
           Criminal Division at No(s): CP-67-SA-0000335-2019.


BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                      FILED JANUARY 22, 2021

      Nachman Nachmenson appeals from the trial court’s order finding him

guilty of a summary offense and imposing a fine. We quash.

      The trial court summarized the pertinent facts and procedural history as

follows:
               [Nachmenson] was found guilty under a single summary
           offense of duty of driver in emergency response areas—pass
           in lane not adjacent to area. [75 Pa.C.S.A. § 3327(a)(1).]
           On January 29, 2020, a continued Summary Conviction
           Appeal hearing was held. The matter had been previously
           continued from November 27, 2019, as [Nachmenson]
           indicated that he was not well and he wished to have legal
           representation. He was advised that the matter would
           proceed on January 29, 2020. At the continued hearing,
           [Nachmenson] appeared without counsel.

              Officer Donald Godfrey testified for the Commonwealth
           at the hearing. Officer Godfrey has been employed by the
           Northern York County Regional Police Department for about
           29 years. Officer Godfrey stated that [while he] was on the
           side of the roadway for another traffic incident,
           [Nachmenson’s] vehicle passed him in the right most lane
J-A03017-21


        and failed to go into the left lane. “It failed to go into the
        left lane. There was a clear space in the left lane for that
        vehicle to get over in the left lane, and the vehicle did not
        slow down as it passed me.”

           The Commonwealth also provided the MVR video
        capturing [Nachmenson’s] vehicle activities at the time of
        the incident, which corroborated Officer Godfrey’s testimony
        of his observations.

          At the conclusion of the Summary Conviction Appeal
        hearing, [the trial court] found [Nachmenson] guilty[.]

Trial Court Opinion, 4/24/20, at 2-3 (citations omitted).      The trial court

imposed the same costs and fines as imposed by the magisterial district judge.

This timely pro se appeal followed. Both Nachmenson and the trial court have

complied with Pa.R.A.P. 1925.

     We cite the issue Nachmenson raises in his statement of questions

involved verbatim:

           Whether the lower court committed an error of law by
        granting the appeal motion for judgement on the pleadings
        where there exists genuine issue of fact that was done on a
        fraud by Mark L. Bentzel chief of Police. When sending the
        police officer Godfrey.

        To carry out illegal and immoral activity?

        The answer is yes.

Nachmenson’s Brief at 4.

     Before attempting to address this issue, we make the following

observations. First, with regard to Nachmenson’s pro se brief, we note that

appellate briefs must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure. Pa.R.A.P. 2101. If the defects in



                                    -2-
J-A03017-21



the brief are “substantial, the appeal or other matter may be quashed or

dismissed.” Id. This Court has stated:


         [A]lthough this Court is willing to liberally construe materials
         filed by a pro se litigant, pro se status generally confers no
         special benefit upon an appellant. Commonwealth v.
         Maris, 427 Pa. Super. 566, 629 A.2d 1014, 1017 n.1
         (1993). Accordingly, a pro se litigant must comply with the
         procedural rules set forth in the Pennsylvania Rules of the
         Court. Id. This Court may quash or dismiss an appeal if an
         appellate fails to conform with the requirements set forth in
         the Pennsylvania Rules of Appellate Procedure.             Id.,
         Pa.R.A.P. 2101.


Commonwealth v. Freeland, 106 A.2d 768, 776-77 (Pa. Super. 2014)

(citations omitted).

      Second, Pennsylvania Rule of Appellate Procedure 2111(a) mandates

that the brief of the appellant “shall consist of the following matters,

separately and distinctly entitled and in the following order:

                (1)    Statement of Jurisdiction.

                (2)    Order or other determination in question.

                (3)    Statement of both the scope of review and the
                       standard of review.

                (4)    Statement of the questions involved.

                (5)    Statement of the case.

                (6)    Summary of argument.

                (7)    Statement of the reasons to allow an appeal to
                       challenge the discretionary aspects of a
                       sentence, if applicable.

                (8)    Argument for appellant.



                                      -3-
J-A03017-21


                (9)   A short conclusion stating the precise relief
                      sought.

                (10) The opinions and pleadings specified           in
                     paragraphs (b) and (c) of this rule.

                (11) In the Superior Court, a copy of the statement
                     of errors complained of on appeal, filed with the
                     trial court pursuant to Pa.R.A.P. 1925(b), or an
                     averment that no order requiring a statement
                     of errors complained of on appeal pursuant to
                     Pa.R.A.P. 1925(b) was entered.

                (12) The certificates of compliance required by
                     Pa.R.A.P. 127 and 2135(d).

Pa.R.A.P. 2111(a). Citing the above rules, this Court has explained that we

“will not consider the merits of an argument, which fails to cite relevant case

or statutory authority.   Failure to cite relevant legal authority constitutes

waiver of the claim on appeal.” In re Estate of Whitley, 50 A.3d 203, 209

(Pa. Super. 2012); see also Commonwealth v. Sanford, 445 A.2d 149 (Pa.

Super. 1982).

      Although Nachmenson attempts to structure his brief to comply with the

Rule 2111(a) requirements, multiple shortcomings therein have hampered

effective appellate review. See Branch Banking and Trust v. Gesiorski,

904 A.2d 939, 942 (Pa. Super. 2006); Sanford, supra.            While his brief

contains a statement of jurisdiction and statement of standard of review,

neither statement contains citation to proper authority.           In addition,

Nachmenson’s statement of the order in question appears nowhere in the

certified record, and the argument portion of his brief cites no case authority.




                                     -4-
J-A03017-21



Indeed, Nachmenson presents no relevant argument regarding the issue

enumerated above.

         Our review of Nachmenson’s brief supports that Commonwealth’s

assertion that his “summary of argument and argument sections are merely

complaints and police recommendations that fail to address any cognizable

legal claim.”   Commonwealth’s Brief at 7. Moreover, in his conclusion, in his

request for relief he asks this Court to “cancel the ticket.” Nachmenson’s Brief

at 11.

         Notably, Nachmenson did not attach his Rule 1925(b) statement to his

brief (although the Commonwealth included it as an exhibit). In reviewing the

statement Nachmenson filed, the trial court concluded that he waived any

claims he wished to pursue on appeal:

              [Trial] courts may find a waiver where a Rule 1925(b)
           statement contains frivolous and redundant issues.
           Pa.R.A.P. 1925(b)(4)(vii).

              After   reviewing    [Nachmenson’s]    Rule   1925(b)
           Statement, this [c]ourt finds matters alleged in the
           Statement are frivolous. [Nachmenson] raises no legal
           issues and only argues that he should not have been cited
           for his actions. Therefore, [Nachmenson] has failed to
           preserve any issues for appellate review.

Trial Court Opinion, 4/24/20, at 3-4. We agree.

         Our reading of Nachmenson’s brief readily establishes that he

misapprehends the Superior Court’s role as an appellate court. This Court’s

appellate function is to correct legal errors made by the trial court. It is not

our duty or even our prerogative to give pro se litigants a “do over,” based


                                      -5-
J-A03017-21



upon their ignorance of the judicial system or our Rules of Appellate

Procedure. As noted above our appellate rules provide that if defects in a brief

are substantial, then we may quash the appeal. Freedland, supra; Sanford,

supra. We do so now, because the defects in Nachmenson’s pro se brief are

substantial.1

       Motion denied. Appeal quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/22/2021




____________________________________________


1Given our disposition, we deny Nachmenson’s motion for continuance of oral
argument.


                                           -6-